Citation Nr: 1243349	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial elevation in excess of 10 percent for left shoulder strain, residuals of a left humerus fracture (hereinafter "left shoulder disability"). 



ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active duty service from September 1983 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In January 2009, December 2010, and March 2012 the Board remanded this claim for further development.  The March 2012 decision also denied entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

The Veteran is right handed and his residuals of a left humeral fracture are not productive of ankylosis or guarded or loose movement and flexion and abduction are each greater than 90 degrees. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.69, Diagnostic Codes 5010 - 5003 - 5201 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

This case arises from the disagreement with the initial evaluation assigned upon granting service connection for the Veteran's left shoulder disability in April 2005.  Once, the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, further VCAA notice is not required in this case. 

The Board also finds that VA has fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  That is, all available and relevant evidence has been obtained.  This includes his service treatment records (STRs), VA examination reports in February 2005, February 2009, and July 2012.  Also on file are statements from the Veteran.  In compliance with the 2010 remand, the RO asked the Veteran to provide information (and appropriate authorizations) as to any current or past private treatment for his left shoulder disability; however, he did not respond.  Pursuant to the 2012 remand, the Veteran was afforded a VA rating examination in July 2012.  Also pursuant to that remand he was contacted in March 2012 and requested to provide information as to any treatment he had had for his left shoulder disability.  However, he has not responded.  Also, outstanding VA treatment records are now accessible by the Virtual VA system.  

"[T]he Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, the Veteran does not challenge the competence of any examiner or the adequacy of any rating examination. 

Thus, there has been compliance with all past remands in this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that VA has satisfied its duty to notify and assist. The Veteran has not identified any other pertinent evidence, not already of record. The Board is also unaware of any such evidence. 


Background

On VA general medical examination in February 2005 the Veteran reported that he had had a left humeral fracture in July 1990 which had been treated with a sling, and followed by a course of physical therapy.  Since then he had noted intermittent pain and decreased range of motion that was non-progressive.  He had had occasional pain any time he stretched the shoulder too far or slept on the left shoulder.  The pain lasted approximately 30 seconds and occurred about three times daily.  He did not use any assistive devices and his current treatment was stretching of the left shoulder and taking aspirin as needed.  As to occupational effects, he was a manager of a construction janitorial service.  Occasionally the patient had to help with manual labor and had difficulty lifting cabinets or jobs requiring overhead maneuvers.  He has difficulty carrying doors and placing wallpaper.  As to daily activities he had occasional pain in the left shoulder in the morning if he slept on his left side.  It was reported that he had no incapacitation.  He was right handed.  

On physical examination the Veteran had no scars, crepitus, deformity, erythema, effusion, tenderness or instability.  Range of motion by goniometry, was left shoulder anterior flexion to 120 degrees.  Abduction was to 110 degrees, internal rotation was to 75 degrees and external rotation was to 65 degrees.  There was positive pain with range of motion but no additional range of motion loss due to pain, weakness, fatigue or lack of endurance following repetitive use.  There were no motor or sensory abnormalities.  The relevant diagnosis was a left shoulder strain: episodic.  

On VA examination in February 2009 the Veteran reported that he did not receive treatment for his left shoulder disability.  At the time of his last rating examination in 2005 he had been having rare episodes of left shoulder pain.  Since that time he continued to have intermittent pain when he extended his shoulder.  The course of his disability had been stable.  He took medication for pain, with a good response.  He reported that he was right handed and that he had not been hospitalized for treatment of his left shoulder.  He reported having left shoulder pain and stiffness but no episodes of dislocation, subluxation, locking or effusion.  He also denied having symptoms of inflammation but reported that the condition affected his left shoulder motion.  He had no flare-ups.  

On physical examination the Veteran had 140 degrees of left shoulder flexion.  Abduction was to 135 degrees, internal rotation was to 75 degrees, and external rotation was to 80 degrees.  There was no objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and no additional limitation of motion after three repetitions of range of motion.  There was no ankylosis of the left shoulder.  

It was reported that the Veteran's usual and current occupation was as a general contractor, working on a full-time basis for the last 2 to 5 years.  He had not lost any time from work in the last 12 months.  The diagnosis was a left shoulder strain.  It was noted that there were no significant effects on his usual occupation due to the left shoulder disability.  As to the effects on his usual daily activities, there was no effect as to chores, shopping, traveling, feeding himself, bathing, and toileting or driving.  There was a mild effect as to recreation and dressing himself and a moderate effect as to exercise and playing sports.  

On VA psychiatric examination in May 2010 it was reported that the Veteran played golf, as a leisure time activity.  He was self employed as a contractor for the last 2 to 5 years.  He had lost 20 weeks of work in the last 12 months due to the economy and fluctuating work; yet he also reported that he worked constantly to keep busy.  

On VA examination in July 2012 the examiner reviewed the Veteran's claim file.  He complained of left shoulder stiffness and pain.  He was right handed.  He did not report that flare-ups impacted function of his shoulder.  

On physical examination the Veteran had 180 degrees of flexion and abduction of the left shoulder.  He was able to complete repetitive motion and after repetitive motion he still had 180 degrees flexion and abduction.  The examiner indicated that there was no additional limitation of motion after repetitive use testing but also reported that there was functional loss or impairment, having less movement than normal in the left shoulder.  He had no localized tenderness or pain on palpation of the shoulder and no guarding of the shoulder.  Strength in left shoulder flexion and abduction was 5/5.  There was no ankylosis.  Testing for rotator cuff tendinopathy or tear and infraspinatus tendinopathy or tear as well as subscapularis tendinopathy or tear was negative.  There was no history of recurrent dislocation, subluxation, of the glenohumeral or scapulohumeral joint.  Testing was left shoulder instability was negative.  He had no acromioclavicular condition or any other impairment of the clavicle or scapula, but there was tenderness of the acromioclavicular joint.  However, testing for acromioclavicular joint pathology was negative.  He had not had left shoulder surgery.  It was reported that past imagining studies had not revealed degenerative or traumatic arthritis.  

The examiner stated that the left shoulder disorder did not impact on the Veteran's ability to work.  It was reported that the Veteran had had a minimally displaced surgical neck fracture of the left humerus during service which was treated appropriately and that no sequelae were expected and, in fact, the examination and X-rays confirmed this.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  
Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" DC under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular DC is "dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

DC 5003 provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence rate based on limited motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  

With respect to the first method, the appropriate DCs to rated limited motion of a shoulders is DC 5201, which provides for a minimum 20 percent rating with limitation of motion of the shoulder of the major or minor extremity at shoulder level; and a 20 percent rating for limitation of motion of the shoulder of the minor extremity, and 30 percent for the major extremity, midway between the side and shoulder level; and a 30 percent rating when limitation of motion of the shoulder of the minor extremity is limited to 25 degrees from the side, and 40 percent when affecting the shoulder of the major extremity.  

The second method for rating degenerative arthritis under DC 5003 provides that with no limitation of motion or when the limitation of motion of the specific joint or joints involved is noncompensable, even if due to pain, under the appropriate DCS, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *6, *7.  

The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, 25 Vet. App. 32 (2011); 2011 WL 3672294 at *7-9.  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of DC 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.; 2011 WL 3672294 at *9 (In Mitchell, Id., the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)  

In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at *5 (quoting 38 C.F.R. § 4.40). 

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) the United States Court of Appeals for Veterans Claims noted that as the minimum 20 percent rating for limited shoulder motion, it should be clarified whether that rating is a result of limitation of motion of abduction only, or whether both limitation of motion of flexion and abduction are required.  However, in Mariano v. Principi, 17 Vet. App. 305, 317 - 18 (2003) the Court clarified that for a 20 percent rating under DC 5201 the applicable plane of motion was not to be measured by limitation of motion of abduction alone to the shoulder level because 38 C.F.R. § 4.71, Plate I listed both abduction and forward elevation (flexion) as shoulder-arm movements.  DC 5201 did not specifically identify the plane of motion (although DC 5200 did refer to abduction), and the title of DC 5201 was "Arm, limitation of motion of" and appeared to be generic without specifying limitation based solely on abduction.  The Court left open the question of whether the ratings in DC 5201 required limitation in all planes or limitation in any one plane but the Court noted that it would be very difficult to satisfy DC 5201 if limitation were required in all planes.  So, here, the Board concludes that for rating under DC 5201 the limitation of motion may be in any one plane of motion, e.g., abduction or forward elevation (flexion).  

Although 38 C.F.R. § 4.59, entitled "Painful Motion," begins by stating that "[w]ith any form of arthritis," its purpose is "to recognize actually painful, unstable, or mal-aligned joints" as warranting at least a minimum compensable rating because 38 C.F.R. § 4.59 is devoid of any requirement that pain be arthritis related."  Burton v. Shinseki, 25 Vet. App. 1 (2011) (per curiam) (decided August 4, 2011).  Thus, 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; rather, it is applicable "[w]hen § 4.59 is raised by the claimant or reasonably raised by the record, in non-arthritis contexts."  Burton, at slip op. at 6 (dealing with a claim for an increased rating for residuals of shoulder surgery and rejecting the concept of separate ratings for both limited abduction and limited flexion of the same shoulder, under 38 C.F.R. § 4.14 (prohibition against pyramiding)). 

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When in an intermediate position between favorable and unfavorable, 40 percent is warranted for the major extremity and 30 percent for the minor extremity.  When in an unfavorable position, with abduction limited to 25 degrees from the side, a 50 percent evaluation is assigned for the major extremity and 40 percent for the minor extremity.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted for impairment of the humerus, regardless of whether the major or minor extremity is affected, when there is either malunion with moderate deformity or when there are recurrent dislocations of the scapulohumeral joint which are infrequent and there is guarding of movement only at the shoulder level.  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or scapula, or nonunion without loose movement, of the major or minor extremity warrants a 10 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).  Nonunion with loose movement, or dislocation, of the clavicle or scapula of the major or minor extremity warrants a 20 percent evaluation (or impairment may be rated on the basis of impaired function of a contiguous joint).   

Normal forward elevation of a shoulder (flexion) as well as normal abduction (movement of the arm away from the side) are to 180 degrees.  Normal internal and external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2009).  

Analysis

After a thorough review of the entire record, the Board finds that the Veteran's shoulder disability has been appropriately evaluated as 10 percent disabling since the day after his service discharge and does not warrant a higher disability rating at any time since his service discharge.  

The Veteran is right handed.  Repeated testing of motion, in both flexion and abduction, of the left shoulder has shown that he does not have a compensable degree of limitation of motion in that shoulder.  Moreover, there is no evidence of ankylosis, malunion, nonunion, dislocations, loose movement or guarded movement.  

While the 2009 examiner found that the Veteran would have difficulty exercising and participating in sports, at the 2010 VA psychiatric examination the Veteran reported that he participated in and enjoyed playing golf.  While overall the Veteran complains of pain and stiffness, he has had not have flare-ups.  Further, all testing of range of motion have found that both flexion and abduction are to greater than 100 degrees.  Moreover, he has not had any subluxation or instability and testing of his shoulder tendons has revealed no pathology.  Further, there is no neurological dysfunction, including his having full strength.  Significantly, imaging has revealed that he has neither traumatic nor degenerative arthritis of the left shoulder nor was any malunion or non-union demonstrated.  Moreover, even after repetitive range of motion testing, and considering pain during motion, he has not had additional loss of motion.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent for the left shoulder at any time since the day after service discharge.  See Fenderson, Id.  In other words, the Veteran's shoulder disability has been no more than 10 percent disabling since service discharge, so his rating cannot be further "staged" because the 10 percent rating is his greatest level of functional impairment since service discharge.  

Thus, in conclusion, the Board concludes that an initial disability rating in excess of 10 percent for the service-connected left shoulder disorder is not warranted at any time since the day after service discharge.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant has an exceptional disability picture with such related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  The service-connected left shoulder disability is orthopedic in nature.  Nevertheless, the primary complaint in this case which is pain is not, alone, sufficient to warrant a separate rating because the orthopedic component, by itself, when assigned a compensable rating, as here, contemplates the production of pain.  See Deluca, Id. and Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.).  

Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for the disorder is contemplated by the Rating Schedule and the assigned schedule rating is adequate.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, and disuse atrophy.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation.  

It is understandable that the Veteran could have lost time from work and, as to this, the Board has considered this possibility but notes that he has reported not having lost time from work due to the service-connected left shoulder disability, particularly since he has not lost time from work to receive treatment, inasmuch as he is not actively seeking or receiving treatment for his left shoulder.  However, all disability evaluations assigned under the regular schedular rating criteria are intended to compensate and encompass functional impairment in a work setting.  Moreover, he has not been hospitalized since military service for his left shoulder disability.  

Accordingly, the Board finds that the Veteran's disability picture has been sufficiently contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplate the level of disability and symptomatology, the second and third questions posed by Thun become moot.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, in reaching this conclusion and for these reasons stated, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the Board finds that the preponderance of the evidence is against the Veteran's claim, this doctrine is not applicable in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

An initial elevation in excess of 10 percent for left shoulder disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


